DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6, 7, 8, 11, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hickey (U.S. Publication 2005/0109659) in view of Agans (U.S. Patent 5,159,581).
Regarding claim 6, Hickey teaches a supplement dispensing machine (the materials being dispensed are considered intended use, Hickey teaches a drug dispenser system in paragraph 2), the machine comprising: a housing having a cartridge bay shaped to receive a generally annular supplements cartridge for rotation about a central axis such that the supplements cartridge centered about the central axis (Fig 11, portions surrounding item 16 are 
Regarding claim 6, Hickey is silent to a motor supported by the housing. 
Regarding claim 6, Agans teaches a motor supported by the housing (item 72). 
It would have been obvious to one of ordinary skill in the art to modify the dispensing apparatus of Hickey with the motor and back wall configuration of Agans in order to better control the dispensing operation. Regarding claim 7, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to modify the blade to a vertical arrangement to allow for a more convenient dispensing arrangement since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 8, Hickey teaches wherein the lance has a pointed tip that extends into the cartridge bay with the lance in the second position such that the tip of the lance breaches at least one membrane overlaying a serving chamber of the supplements cartridge to open the serving chamber and release a supplement stored therein (see blade paragraph 92, the material being worked upon is considered intended use).
Regarding claim 11, Hickey teaches further comprising a vibrator unit supported within the housing, the vibrator unit positioned to impart mechanical vibrations to the cartridge to facilitate the supplement leaving an opened serving chamber (paragraph 66 teaches vibrating walls and paragraph 65 teaches a piezoelectric material).
Regarding claim 12, the material being worked upon is considered intended use, however Hickey teaches a medicine (paragraph 8).
Regarding claim 13, the material being worked upon is considered intended use (paragraph teaches dry powder in paragraphs 6 and 7).

Claim 14 is rejected under are rejected under 35 U.S.C. 103 as being unpatentable over Hickey (U.S. Publication 2005/0109659) in view of Agans (U.S. Patent 5,159,581) in further view of MacVittie (U.S. Publication 2013/0035785). 
Regarding claim 14, Hickey is silent to the second motor. 
Regarding claim 14, teaches a step motor (step motor 72).
Regarding claim 14, MacVittie teaches the use two motors to run various components of a dispenser (paragraph 2013). 
It would have been obvious to one of ordinary skill in the art to modify the dispensing apparatus of Hickey in view of Agans with the two motor configuration of MacVittie in order to allow for a more reliable dispensing operation since. 

Response to Arguments
The remarks regarding claim 6 have been considered and are not persuasive. Paragraph 92 of U.S. Publication 20050109659 to Hickey teaches “a blade configured to open (typically cut or slice) at least a portion of the projecting ceiling” and “by traveling generally (typically substantially) parallel to a plane extending horizontally about an upper portion of an underling blister” which would inherently require being driven by the power source taught in paragraph 94. While Hickey is silent to a motor being powered by the battery taught in 94, the secondary reference to Agans (U.S. Patent 5,159,581).
The remarks regarding claim 10 have been considered and are persuasive. 
The remarks regarding the 35 U.S.C. 103 claim 14 rejection are based off the rejection of claim 6, and is rejected accordingly.

Allowable Subject Matter
Claims 1-5 are allowed for the reasons stated in the Non Final rejection mailed 6/30/2021. 
Claims 9 and 10 are objected to as being dependent on a rejected base claim but would be allowable if written in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 9, see Non Final Rejection mailed 6/30/2021. Regarding claim 10, the prior art does not teach or fairly suggest the combination of supplement dispensing machine with the lance buttress configuration, wherein the buttress is positioned to interface with the surface of the cartridge and form a reinforcing backrest against the lance as the lance moves form the first position to the second position. 
 15 and 16 are allowed for the reasons stated in the Non Final Rejection mailed 6/30/20201. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANSHU BHATIA/Primary Examiner, Art Unit 1774